Citation Nr: 1631875	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right arm disorder, claimed as residuals of a shrapnel wound.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1996.  

This matter is on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Honolulu, Hawaii.   

The Veteran testified before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in July 2010 for further development and is now ready for disposition.

An appeal on the issues of entitlement to service connection for a left knee disorder, carpal tunnel syndrome in the right wrist, hemorrhoids, right ankle disorder, right shoulder disorder and headaches was also perfected by the Veteran.  However, in an April 2013 decision, he was granted service connection for these disorders.  This represents a full grant of these benefits sought on appeal, and these issues are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In a March 2015 rating decision, the Veteran was denied entitlement to service connection for sleep apnea and for entitlement to a total disability rating based on individual unemployability (TDIU).  He submitted a notice of disagreement to these issues in March 2016.  As the Veteran's electronic file indicates that the RO has acknowledged receipt of this timely notice of disagreement, the Board declines to take jurisdiction over these issues until they have been properly perfected and certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

FINDING OF FACT

The Veteran's right arm disorder was not shown in service or for years thereafter, and is not related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right arm disorder, claimed as residuals of a shrapnel wound have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for a right arm disorder, which was identified at a March 2011 VA examination as residuals of a shrapnel wound with a residual scar.  While he has at certain times complained secondary symptoms such as pain and numbness, the Board notes that he is already service-connected for a right shoulder disability and carpal tunnel syndrome in the right wrist.  Therefore, for purposes of this claim, the Board's analysis is confined to symptoms other than those associated with those service-connected disabilities.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a shrapnel wound in while in service or any subsequent residuals that can be attributed to such an injury.  It is true that the service treatment reflect complaints of arm pain on some occasions.  For example, in July 1991, he complained of a tender biceps tendon, but there was no indication of a chronic disorder at that time.  Moreover, in October 1994, he complained of intermittent pain on the right flank, although radiographic imaging did not reveal any abnormalities.  

None of these complaints referred to a prior shrapnel wound.  

To the contrary, most of his in-service right arm symptoms were associated with his other service-connected disabilities.  

In support of his claim, the Veteran submitted letter in March 2016, which includes an undated treatment note from service where he complained of pain in the forearm, numbness in the fingers and weakness that first began in April 1994.  However, in the Board's view, these symptoms are already accounted for in his service-connected carpal tunnel syndrome.  Therefore, it cannot constitute evidence of another distinct disorder to the right upper extremity.  

In fact, the post-service evidence does not reflect symptoms related to a right arm disorder until he filed his claim for benefits in February 2008.  The Board emphasizes that his claim was submitted approximately 10 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of symptoms since active duty.  In this regard, while Veteran not competent to clinically identify any chronic residuals that may arise specifically from his shrapnel wound, he is nevertheless competent to testify about the presence of observable symptomatology in general, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case however, the Board determines that the Veteran's reported history of continued symptomatology of a right arm disorder other than carpal tunnel syndrome or a shoulder disorder since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, most the symptoms the Veteran has mentioned and attributed to his right arm injury are already being addressed in his service-connected carpal tunnel syndrome and right shoulder disabilities.  Moreover, in addition to the fact that he did not submit a claim for 10 years after he left active duty, the Board also notes that he had previously submitted a claim for a back disorder in 1998.  The fact that the Veteran was aware of the VA benefits system in 1998, sought out a claim for compensation related to another disorder, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had right arm symptoms at that time, as he now claims, there seems to be no reason why the Veteran would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the service treatment records do not mention a shrapnel wound to the right arm, nor were any symptoms that could be related to such an injury mentioned during active duty.  

Moreover, while a VA examiner in March 2011 did observe a small scar on the right forearm that was attributed to an "apparent" shrapnel wound, this assessment relied exclusively on the Veteran's own recollections, which the Board has already found to be of insufficient credibility.   

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right arm symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of symptoms resulting from a shrapnel wound.  See Jandreau, 492 F.3d at 1377, n.4.  Because shrapnel wound residuals are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's shrapnel wound are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a right arm disorder, claimed as residuals of a shrapnel wound, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


